DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 510 and 530 of Paragraph 0034.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 280 found in Figure 2; and 328 and 340 found in Figure 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following titles are suggested: “Establishing pairing between rangefinders and riflescopes;” “Establishing pairing between rangefinders and firearm accessories;” and “Establishing pairing between firearm accessories.” 
The disclosure is objected to because of the following informalities:
•	In paragraph 0010, line 5, “protocol that allows to compatible devices” should read “protocol that allows two compatible devices.”
•	In paragraph 0014, reference number 220 was given two different definitions – “illumination power selector ring” and “diopter adjustment.” 
In paragraphs 0010 - 0013, 0021, and 0027.etc. “BLUETOOTH” Should be “BLUETOOTHTM” 
The use of the term BLUETOOTH®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.


Claim Objections
Claims 1, 4-5, and 8 are objected to because of the following informalities:
In claim 1, line 9-10, “the first device and the one of the potential pairing devices,” should read “the first device and .”
Claims 4, 5, 11 and 12 recite “UUID”, which is in an abbreviation form and which has not been followed by the full explanation of the term and needs to be clarified and defined within the claim.   Applicant is respectfully suggested to include “Universally Unique Identifier” followed by “UUID” as disclosed in the specification of the instant application, Para. [0017]. 
In claim 8, line 11-12, “the first device and the one of the potential pairing devices,” should read “the first device and .” 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12, are rejected under 35 U.S.C. 103 as being unpatentable over MOY et al. (US 2016/0128114 A1), hereinafter referenced as MOY, in view of Lundsgaard et al.  (US 2011/0216692 A1), hereinafter referenced as Lundsgaard.

Regarding claim 1, MOY teaches a method of establishing a wireless communication channel between a first device and a single one of two or more potential pairing devices (Fig. 2, #102, #202, and #204, called first wireless device, a smart display and tablet wireless device respectively. Para. [0028]-MOY discloses a process in which two wireless devices that are capable of short-range wireless communication are configured to establish a communication session with each other. Please also see Fig. 3-4 and 6-1, and Para. [0032]. Please note - Fig. 2, #106 called a source wireless device is a first device.)
the method comprising: while the first device is in a seek mode (Para. [0003]-MOY discloses sending, from a first wireless device to a second wireless device, a discovery query), scanning for the potential pairing devices (Para. [0003]-MOY discloses verifying wireless devices for pairing without user interaction or with reduced user interaction); 
determining whether any of the potential pairing devices in the list is set in a predetermined mode (Fig. 3. Para. [0041]-MOY discloses in response to determining that the second wireless device is within the predetermined distance from the first wireless device and/or that one or more elements of the discovery response information substantially match one or more criteria stored on the first wireless device... ...the first wireless device may proceed to discover capabilities of the second wireless device.); 
and establishing the wireless communication channel between the first device and the one of the potential pairing devices in the predetermined mode that has the highest signal strength (Fig. 3-10. Para. [0057]-MOY discloses the first wireless device may also select the second wireless device when the second wireless device's discovery response includes the highest signal strength.). 
Although, MOY teaches in the first device, storing a list of any potential pairing devices that were discovered in the seek mode (Fig. 10. Para. [0093]-MOY discloses the first wireless device may place the second wireless device on a white list for pairing.) based on a signal strength between the first device and each of the discovered potential pairing devices (Fig. 6-7. Para. [0057]-MOY discloses the first wireless device may select the second wireless device from among a plurality of responding wireless devices when the second wireless device's discovery response includes the highest signal strength.); 
MOY fail to explicitly teach in the first device, storing a list of any potential pairing devices that were discovered in the seek mode in a sequential order based on a signal strength between the first device and each of the discovered potential pairing devices.
However, Lundsgaard explicitly teaches in the first device, storing a list of any potential pairing devices that were discovered in the seek mode in a sequential order based on a signal strength between the first device and each of the discovered potential pairing devices (Fig. 5. Para. [0053]-Lundsgaard discloses where the wireless communication device 160 executes a roaming decision algorithm based on the overall candidate list (OCL). In one implementation, this can involve steps such as sorting the OCL based on the signal strength indicator value associated with each AP in the OCL, evaluating the sorted OCL to determine which AP in the OCL has the best/highest signal strength indicator value, and selecting the AP having the best/highest signal strength indicator value as its new serving AP. The APs are sorted according to signal strength indicator values in descending order with the AP having the best/highest signal strength indicator value at the top of the OCL and with the AP having the worst/lowest signal strength indicator value at the bottom of the OCL. Please also read para. [0051]).
MOY and Lundsgaard are both considered to be analogous to the claimed invention because they are in the same field of wireless communications dealing with setting up a device2device connection by selecting from a plurality of potential wireless devices. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MOY to incorporate the teachings of Lundsgaard for a sequential order based on a signal strength between the first device and each of the discovered potential pairing devices, with a motivation to use one or more performance metrics, such as a Received Signal Strength Indicator (RSSI) that reflects signal strength of a beacon frame received from the AP, and then select the highest ranked AP as the AP to roam to. (Lundsgaard, Para. [0008]).

Regarding claim 2, MOY in view of Lundsgaard teaches the method according to claim 1, MOY further teaches further comprising: sending a hash code to one of the potential pairing devices that was discovered in the seek mode (Fig. 3. Para. [0046]-MOY discloses each wireless device may compare a value based on the entire capability response to a value stored on the first wireless device. For example, the first or second wireless device may use a numerical value of the entire received discovery response information, or the wireless device may calculate a value (e.g., a vector, a hash value, or another derived value) using the entire discovery response information.); 
and verifying whether the hash code was a correct code (Fig. 7. Para. [0074]-MOY discloses the first wireless device may determine whether the calculated value satisfies a criterion).  

Regarding claim 3, MOY in view of Lundsgaard teaches the method according to claim 2, MOY further teaches further comprising removing the one of the potential pairing devices from the list that did not match the hash code (Fig. 7. Para. [0074]-MOY discloses in response to determining that the calculated value does not satisfy the criterion (i.e., determination block 708 = "NO"), the first wireless device may ignore further communication from, or may block pairing or further communication.).

Regarding claim 4, MOY in view of Lundsgaard teaches the method according to claim 1, MOY further teaches further comprising inspecting a UUID of one of the potential pairing devices that was discovered in the seek mode; (Fig. 3. Para. [0057]-MOY discloses the first wireless device may determine whether a second wireless device UUID is present in the second wireless device's discovery response)
and removing the one of the potential pairing devices from the list of potential pairing devices when the UUID does not match a predetermined UUID (Fig. 7-8. Para. [0077]-MOY discloses in response to determining that the first value (e.g., the SpecificationID value) does not satisfy the first criterion (e.g., theSpecificationID or range of SpecificationIDs) (i.e., determination block 802 = "NO"), the first wireless device may ignore further communication from, or may block pairing or further communication with, the sending wireless device in block 710.).

Regarding claim 5, MOY in view of Lundsgaard teaches the method according to claim 1, MOY further teaches further comprising: inspecting a UUID of one of the potential pairing devices that was discovered in the seek mode (Fig. 3. Para. [0057]-MOY discloses the first wireless device may determine whether a second wireless device UUID is present in the second wireless device's discovery response);
and removing the one of the potential pairing devices from the list of potential pairing devices when the UUID does not match a class of predetermined UUIDs (Fig. 7-8. Para. [0077]-MOY discloses in response to determining that the first value (e.g., the SpecificationID value) does not satisfy the first criterion (e.g., theSpecificationID or range of SpecificationIDs) (i.e., determination block 802 = "NO"), the first wireless device may ignore further communication from, or may block pairing or further communication with, the sending wireless device in block 710.).

Regarding claim 8, MOY teaches a device comprising: a wireless transceiver (Fig. 11, #1105 called a transceiver. Para. [0096]); and one or more processors (Fig. 11, #1101 called a processor. Para. [0096]) structured cause the device to: enter a seek mode, while the device is in a seek mode, scan for the potential pairing devices (Para. [0003]-MOY discloses verifying wireless devices for pairing without user interaction or with reduced user interaction, which may include sending, from a first wireless device to a second wireless device, a discovery query. Please note in Fig. 1-2 and 11, Para. [0096]-MOY discloses a device #1100 called an earpiece.),
determine whether any of the potential pairing devices in the list is set in a predetermined mode (Fig. 3. Para. [0041]-MOY discloses in response to determining that the second wireless device is within the predetermined distance from the first wireless device and/or that one or more elements of the discovery response information substantially match one or more criteria stored on the first wireless device... ...the first wireless device may proceed to discover capabilities of the second wireless device.),
and establish a wireless communication channel between the device and the one of the potential pairing devices in the predetermined mode that has the highest signal strength (Fig. 3-10. Para. [0057]-MOY discloses the first wireless device may also select the second wireless device when the second wireless device's discovery response includes the highest signal strength.). 
Although, MOY teaches store a list of any potential pairing devices that were discovered in the seek mode (Fig. 10. Para. [0093]-MOY discloses the first wireless device may place the second wireless device on a white list for pairing.) based on a signal strength between the first device and each of the discovered potential pairing devices (Fig. 6-7. Para. [0057]-MOY discloses the first wireless device may select the second wireless device from among a plurality of responding wireless devices when the second wireless device's discovery response includes the highest signal strength.); 
MOY fail to explicitly teach4826-2337-3528.1Docket No. 408406-0064 store a list of any potential pairing devices that were discovered in the seek mode in a sequential order based on a signal strength between the first device and each of the discovered potential pairing devices.
However, Lundsgaard explicitly teaches store a list of any potential pairing devices that were discovered in the seek mode in a sequential order based on a signal strength between the first device and each of the discovered potential pairing devices (Fig. 5. Para. [0053]-Lundsgaard discloses where the wireless communication device 160 executes a roaming decision algorithm based on the OCL. In one implementation, this can involve steps such as sorting the OCL based on the signal strength indicator value associated with each AP in the OCL, evaluating the sorted OCL to determine which AP in the OCL has the best/highest signal strength indicator value, and selecting the AP having the best/highest signal strength indicator value as its new serving AP. The APs are sorted according to signal strength indicator values in descending order with the AP having the best/highest signal strength indicator value at the top of the OCL and with the AP having the worst/lowest signal strength indicator value at the bottom of the OCL.). 
MOY and Lundsgaard are both considered to be analogous to the claimed invention because they are in the same field of wireless communications dealing with setting up a device2device connection by selecting from a plurality of potential wireless devices. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MOY to incorporate the teachings of Lundsgaard for a sequential order based on a signal strength between the first device and each of the discovered potential pairing devices, with a motivation to use one or more performance metrics, such as a Received Signal Strength Indicator (RSSI) that reflects signal strength of a beacon frame received from the AP, and then select the highest ranked AP as the AP to roam to. (Lundsgaard, Para. [0008]).

Regarding claim 9, MOY in view of Lundsgaard teaches the device according to claim 8, MOY further teaches in which the one or more processors are further configured to: send a hash code to one of the potential pairing devices that was discovered in the seek mode; (Fig. 3. Para. [0046]-MOY discloses each wireless device may compare a value based on the entire capability response to a value stored on the first wireless device. For example, the first or second wireless device may use a numerical value of the entire received discovery response information, or the wireless device may calculate a value (e.g., a vector, a hash value, or another derived value) using the entire discovery response information.) 
and verify whether the hash code was a correct code (Fig. 7. Para. [0074]-MOY discloses the first wireless device may determine whether the calculated value satisfies a criterion).  

Regarding claim 10, MOY in view of Lundsgaard teaches the device according to claim 9, MOY further teaches in which the one or more processors are further configured to remove the one of the potential pairing devices that did not match the hash code (Fig. 7. Para. [0074]-MOY discloses in response to determining that the calculated value does not satisfy the criterion (i.e., determination block 708 = "NO"), the first wireless device may ignore further communication from, or may block pairing or further communication.).

Regarding claim 11, MOY in view of Lundsgaard teaches the device according to claim 8, MOY further teaches in which the one or more processors are further configured to: inspect a UUID of one of the potential pairing devices that was discovered in the seek mode; (Fig. 3. Para. [0057]-MOY discloses the first wireless device may determine whether a second wireless device UUID is present in the second wireless device's discovery response)
and remove the one of the potential pairing devices from the list of potential pairing devices when the UUID does not match a predetermined UUID (Fig. 7-8. Para. [0077]-MOY discloses in response to determining that the first value (e.g., the SpecificationID value) does not satisfy the first criterion (e.g., theSpecificationID or range of SpecificationIDs) (i.e., determination block 802 = "NO"), the first wireless device may ignore further communication from, or may block pairing or further communication with, the sending wireless device in block 710.).

Regarding claim 12, MOY in view of Lundsgaard teaches the device according to claim 8, MOY further teaches in which the one or more processors are further configured to: inspect a UUID of one of the potential pairing devices that was discovered in the seek mode (Fig. 3. Para. [0057]-MOY discloses the first wireless device may determine whether a second wireless device UUID is present in the second wireless device's discovery response);
and remove the one of the potential pairing devices from the list of potential pairing devices when the UUID does not match a class of predetermined UUIDs (Fig. 7-8. Para. [0077]-MOY discloses in response to determining that the first value (e.g., the SpecificationID value) does not satisfy the first criterion (e.g., theSpecificationID or range of SpecificationIDs) (i.e., determination block 802 = "NO"), the first wireless device may ignore further communication from, or may block pairing or further communication with, the sending wireless device in block 710.).


Claims 6-7, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over MOY in view of Lundsgaard, as stated above, in further view of Dikun et al. (US 2021/0180917 A1), hereinafter referenced as Dikun.

Regarding claim 6, MOY in view of Lundsgaard teaches the method according to claim 1. Although MOY teaches a method of establishing a wireless communication channel, MOY in view of Lundsgaard fails to explicitly teach in which the potential pairing devices in the predetermined mode comprises a riflescope having an illumination setting pre-set to a particular level.
However, Dikun explicitly teaches in which the potential pairing devices in the predetermined mode comprises a riflescope having an illumination setting pre-set to a particular level (Fig. 1. Para. [0029]-Dikun discloses an adjustment to a diopter setting, a magnification setting, an illumination setting, an elevation setting, a windage (or horizontal) setting or a parallax setting of the viewfinder 40. The viewfinder settings can be adjusted to match and align the actual trajectory of the projectile 30. Fig. 1-2 and 5. Para. [0025]-Dikun discloses the viewfinder 40 can include, for example, a laser rangefinder, a ballistic smart laser rangefinder, a smart rifle scope, or a smart high definition (HD) thermal rifle scope. Please see Para. [0005] and [0019].).
MOY and Dikun are both considered to be analogous to the claimed invention because they deal with setting up, monitoring, and managing a network of communicating devices, which involves peer-to-peer device communication over short range networks. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOY combined with Lundsgaard to incorporate the teachings of Dikun in which the potential pairing devices in the predetermined mode comprises a riflescope having an illumination setting pre-set to a particular level, with a motivation to design a solution that can monitor, log or assess performance of a launcher device or a projectile launched from the launcher device, and adjust the launcher device for optimal trajectory to a target based on a projectile performance assessment for the launcher device or the projectile (Dikun, Para. [0003]).


Regarding claim 7, MOY in view of Lundsgaard teaches the method according to claim 1. Although MOY teaches a method of establishing a wireless communication channel, MOY in view of Lundsgaard fails to explicitly teach in which the first device is a rangefinder.
However, Dikun explicitly teaches in which the first device is a rangefinder (Fig. 1-2 and 5. Para. [0025]-Dikun discloses the viewfinder 40 can include, for example, a laser rangefinder, a ballistic smart laser rangefinder, a smart rifle scope, or a smart high definition (HD) thermal rifle scope. Please see Para. [0005] and [0019].).
MOY and Dikun are both considered to be analogous to the claimed invention because they deal with setting up, monitoring, and managing a network of communicating devices, which involves peer-to-peer device communication over short range networks. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOY combined with Lundsgaard to incorporate the teachings of Dikun in which the first device is a rangefinder, with a motivation to design a solution that can monitor, log or assess performance of a launcher device or a projectile launched from the launcher device, and adjust the launcher device for optimal trajectory to a target based on a projectile performance assessment for the launcher device or the projectile (Dikun, Para. [0003]).


Regarding claim 13, MOY in view of Lundsgaard teaches the device according to claim 8. Although MOY teaches establish a wireless communication channel between the device and the one of the potential pairing devices in the predetermined mode that has the highest signal strength, MOY in view of Lundsgaard fails to explicitly teach in which the potential pairing devices in the predetermined mode comprises a riflescope having an illumination setting preset to a particular level.
However, Dikun explicitly teaches in which the potential pairing devices in the predetermined mode comprises a riflescope having an illumination setting preset to a particular level (Fig. 1. Para. [0029]-Dikun discloses an adjustment to a diopter setting, a magnification setting, an illumination setting, an elevation setting, a windage (or horizontal) setting or a parallax setting of the viewfinder 40. The viewfinder settings can be adjusted to match and align the actual trajectory of the projectile 30. Fig. 1-2 and 5. Para. [0025]-Dikun discloses the viewfinder 40 can include, for example, a laser rangefinder, a ballistic smart laser rangefinder, a smart rifle scope, or a smart high definition (HD) thermal rifle scope. Please see Para. [0005] and [0019].).
MOY and Dikun are both considered to be analogous to the claimed invention because they deal with setting up, monitoring, and managing a network of communicating devices, which involves peer-to-peer device communication over short range networks. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOY combined with Lundsgaard to incorporate the teachings of Dikun in which the potential pairing devices in the predetermined mode comprises a riflescope having an illumination setting preset to a particular level, with a motivation to design a solution that can monitor, log or assess performance of a launcher device or a projectile launched from the launcher device, and adjust the launcher device for optimal trajectory to a target based on a projectile performance assessment for the launcher device or the projectile (Dikun, Para. [0003]).


Regarding claim 14, MOY in view of Lundsgaard teaches the device according to claim 8. Although MOY teaches establish a wireless communication channel between the device and the one of the potential pairing devices in the predetermined mode that has the highest signal strength, MOY in view of Lundsgaard fails to explicitly teach in which the device is a rangefinder.
However, Dikun explicitly teaches in which the device is a rangefinder (Fig. 1-2 and 5. Para. [0025]-Dikun discloses the viewfinder 40 can include, for example, a laser rangefinder, a ballistic smart laser rangefinder, a smart rifle scope, or a smart high definition (HD) thermal rifle scope. Please see Para. [0005] and [0019].).
MOY and Dikun are both considered to be analogous to the claimed invention because they deal with setting up, monitoring, and managing a network of communicating devices, which involves peer-to-peer device communication over short range networks. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOY combined with Lundsgaard to incorporate the teachings of Dikun in which the device is a rangefinder, with a motivation to design a solution that can monitor, log or assess performance of a launcher device or a projectile launched from the launcher device, and adjust the launcher device for optimal trajectory to a target based on a projectile performance assessment for the launcher device or the projectile (Dikun, Para. [0003]).


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Mater et al. (US 8089939 B1)- The present disclosure provides for a user equipment (UE) for use in a wireless computer network that has multiple wireless access points (APs). The UE can include a wireless transceiver that communicates with the computer network, a link quality assessor that assesses the quality of the communication link between the wireless transceiver and the first selected wireless AP, a link quality forecaster that forecasts a predicted future quality of the communication link as a function of the past quality of the communication link, and an AP switching module that 1) initiates an AP link quality scan to determine a second selected AP when the forecasted link quality falls below a first link quality threshold and 2) switches to the second selected wireless AP when the forecasted link quality falls below a second link quality threshold...... ......Fig. 1-7. Abstract.
(b)	Ge et al. (US 2017/0280277 A1)- A method and system for a Bluetooth interconnection between a wearable device and a mobile terminal is described. A plurality of wearable devices advertises information in a low energy mode and a connectable undirected mode; a mobile terminal receives and records the advertising information from the plurality of wearable devices; the mobile terminal sends a connection request to the wearable device with the strongest signal strength; and said wearable device receives the connection request and sends confirmation to said mobile terminal to complete the interconnection...... ......Fig. 1-2. Abstract.
(c)	Peters et al. (US 2010/0282845 A1)- A method for aiming a projectile weapon involves identifying a projectile group corresponding to a selected projectile and its nominal initial velocity from at least two different predetermined groups of projectiles, determining a range to a target, and automatically determining an aiming adjustment for aiming the projectile weapon based on the range to the target and a nominal ballistic characteristic of the projectile group. The nominal ballistic characteristic of the projectile group may be characteristic of a ballistic coefficient of the selected projectile and the nominal initial velocity of the selected projectile. Also disclosed are systems and methods for determining hold over aiming data and equivalent horizontal range data, for aiming projectile weapons at inclined targets...... ......Fig. 1-13. Abstract.
(d)	Clermont et al. (US 2021/0095938 A1)- The disclosure relates to a device for providing a ballistic solution. In one embodiment, the disclosure relates to a device for storing one or more ballistic calculators for providing a ballistic solution. In one embodiment, the device communicates with one or more laser rangefinders...... ......Fig. 1-11. Abstract.
(e)	Meyer et al. (US 20100054179 A1)- Techniques are provided for selecting an access point (AP) to communicate with from a plurality of candidate access points (APs) when a wireless computing device (WCD) roams in a wireless local area network (WLAN). The WCD stores a pairwise master key (PMK) for each access point that the WCD has previously established a PMK with during authentication. The WCD a plurality of candidate access points and determines an AP statistic (APS) associated with each candidate AP. The WCD then determines an AP rating for each candidate AP based on the APS for the candidate AP and whether the wireless computing device has a pairwise master key stored for the candidate AP. The WCD then selects a particular one of the candidate APs having the highest AP rating as a desired AP of the wireless computing device...... ......Fig. 1-2. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR MEHRMANESH can be reached on 5712703351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OO/
Examiner, Art Unit 4163
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628